EXHIBIT 10.8

THIS AGREEMENT is made on 28th January 2009

 

(1) COCA-COLA ENTERPRISES EUROPE LIMITED (registered in England No. 27173) whose
registered office is at Charter Place, Uxbridge, Middlesex UB8 1EZ (“the
Company”)

and

 

(2) HUBERT PATRICOT (“You”)

WHEREBY IT IS AGREED as follows:-

 

1. Term of Appointment

 

(A) You shall serve the Company and its Associated Companies as PRESIDENT,
EUROPE GROUP and EXECUTIVE VICE PRESIDENT of COCA-COLA ENTERPRISES INC. or in
such other capacity of a like status as the Chief Executive Officer may
reasonably require with effect from the Commencement Date or such other date as
may be agreed in writing, unless and until your employment shall be terminated
by the Company giving to you not less than six months’ notice in writing or you
giving to the Company not less than six months’ notice in writing in either case
expiring at any time.

 

(B) If you have given notice of termination of employment to the Company instead
of requiring you to work during your notice period (or any remaining part of
it), the Company may (at its discretion) choose to terminate your employment
immediately and pay you a sum equivalent to your basic salary (less appropriate
income tax and social security deductions) in respect of the notice period (or
the remaining part of it). The Company may elect at its discretion to make any
such payment as one lump sum or in equal instalments on the days when you would
have received your basic salary if you had continued in employment throughout
your notice period.

 

(C) The date on which your continuous employment with the Company commenced was
24 February 1986.

 

2. Powers and Duties

 

(A) You shall exercise such powers and perform such duties consistent with your
status in relation to the business of the Company or any Associated Company as
may from time to time be assigned to you by the Company. You shall comply with
all directions from the Company and whatever codes, policies, procedures and
rules that the Company may introduce which may apply to your employment. You
shall report to the Chief Executive Officer (or whichever person is nominated by
the Chief Executive Officer at any time) who may change your reporting line at
any time or insert additional tiers of management above you.

 

(B) You must:

 

  (i) promote and protect the interests and reputation of the Company and its
Associated Companies;

 

  (ii) perform your duties in a professional and co-operative manner;

 

  (iii) promptly disclose to the Company any information which comes into your
possession which may materially adversely affect the Company, including any
information about another employee’s plans to resign and/or compete with the
Company;

 

  (iv) promptly disclose to the Board any material breach by the Company of any
legal obligation, any material financial mismanagement or any other malpractice
within the Company which comes to your attention;

 

Page 1 of 8



--------------------------------------------------------------------------------

  (v) keep the Company fully informed or your business-related activities and
give whatever information and explanations are requested of you by the Company;

 

  (vi) conduct your personal and working life in a way that does not damage or
risk damaging your own or the Company’s reputation; and

 

  (vii) comply with all Company policies and procedures including, without
limitation, the Company’s Code of Business Conduct.

 

(C) Your normal place of work shall be the Company’s offices in Uxbridge, UK,
although you will have responsibilities internationally and will be required to
travel to other countries around the world, including each country in which the
Company has operations within Europe. The Company reserves the right to change
your normal place of work to any other location within Europe.

 

3. Salary

 

(A) You shall be paid an annual basic salary equivalent to €370,000 per annum
payable monthly in arrears.

 

(B) The Compensation Committee shall review, but shall not be obliged to
increase, the base salary payable under this Agreement each year.

 

(C) The Company reserves the right to deduct from you salary or any other sums
due to you any payments due from you to the Company.

 

4. Additional payment

You shall be entitled to an annual payment(s) (net of taxes) equal to the
amount(s) which, had you been eligible to participate in such plans in respect
of your employment with the Company, would have

 

  (i) been allocated to you under the Coca-Cola Enterprise SAS Profit Sharing
Plans (“interssement” and “participation”); and

 

  (ii) contributed to that company’s defined contribution pension plan.

Such payment(s) shall be paid to you within 20 days of the date payments or
contributions would have been made to these plans if you had been an active
participant.

In 2008 and in the year that your employment terminates part way through the
year, you shall be entitled to a pro rata payment in respect of your employment
with the Company in that respective year.

 

5. Mobility Allowance

You will receive a mobility allowance with effect from 1 January 2009 equivalent
to €77,270 per annum. This will be paid to you quarterly with the first payment
made on or around 1 January 2009.

 

6. Pensions

The Company will contribute to the French social security system in accordance
with the requirements applicable to employees of a foreign employer that is not
established in France.

 

7. Car

The Company shall provide for you a car and related benefits in accordance with
its Car Policy in place at the time.

 

Page 2 of 8



--------------------------------------------------------------------------------

8. Sickness

Subject to compliance with the Company’s Attendance Management Policy and the
Sick Leave provisions within the Company’s Employee Handbook, you will be
eligible to receive sick pay in line with Company policy in operation at that
time inclusive of any Statutory Sick Pay payable to you.

 

9. Other Benefits

The following benefits currently apply to you. The Company, however, reserves
the right to withdraw, alter or replace any of these benefits. In such
circumstances, there shall be no obligation on the Company to replace any
benefit with an equivalent or indeed any other benefit.

 

(A) Executive Management Incentive Plan

You shall be eligible to participate in the Coca-Cola Enterprises Inc. Executive
Management Incentive Plan, subject to the rules of such Plan as determined each
year by the Compensation Committee.

 

(B) Long-Term Incentive Plan

 

  (i) You shall be eligible to receive an annual long-term incentive award
subject to the rules and conditions of the Coca-Cola Enterprises Inc. programme
which may be changed at any time. The target value and performances goals of
such programme shall be determined each year by the Compensation Committee.

 

  (ii) With respect to the long-term incentive awards consisting of stock
options and performance units made to you on October 30, 2008 (“the Awards”),
the Company will pay on your behalf any French social security contributions
which become due on the exercise of your stock options and the vesting of your
performance units in so far as the amount of such social security contributions
exceed the amount of French social security contributions that would have been
payable by you if the Awards had been made to you under the Company’s French
qualified sub-plans. The social security contributions paid on your behalf will
be grossed up for both UK (and if relevant French) income tax purposes.

 

(C) Healthcare

The Company will cover you and your family (spouse and dependent children) under
a private medical insurance scheme, subject to the rules and terms and
conditions of such scheme.

 

(D) Health Assessments

You are entitled to regular medicals in accordance with the plans in which you
are enrolled.

 

(E) Life Assurance and Accident Insurance

The Company will provide you with life assurance and 24 hour worldwide accident
coverage in accordance with Company policy in operation at that time, subject to
the rules and terms and conditions of such cover.

 

(F) Options Benefit

You will be entitled to benefit from the Company’s Options Flexible Benefit
Scheme, subject to the rules of such Scheme.

 

(G) Tax Advice

The Company will provide you with tax preparation services with respect to your
annual income tax returns which services will be provided through a firm engaged
by the Company.

 

Page 3 of 8



--------------------------------------------------------------------------------

10. Expenses

The Company shall reimburse to you out-of-pocket expenses which you may from
time to time incur in the proper performance of your duties under this Agreement
subject to the rules of its Travel and Expenses Policy from time to time.

 

11. Holidays

 

(A) Your annual holiday entitlement is 33 days plus 8 to 10 public holidays, as
provided to employees of Coca-Cola Enterprise SAS. The holiday year runs from
1 January to the following 31 December.

 

(B) On leaving the Company you will be paid salary equivalent to unused accrued
holiday entitlement.

 

12. Confidential Information

Except for information which is in the public domain, (save as your breach of
confidence), or which you are required to disclose by law or regulation, you
shall not, either during your employment or afterwards, use to the detriment or
prejudice of the Company or any Associated Company or, except in the proper
course of your duties during this Agreement, divulge to any person any trade
secret or any other Confidential Information which may have come to your
knowledge during your employment.

 

13. Post-termination Restrictions

 

(A) In order to protect the Company’s and the Associated Companies’ confidential
information, trade secrets, goodwill customer base, potential customer base,
other business connections and stable workforce, you agree to be bound by the
restrictions set out below.

You will not Directly or Indirectly without the Company’s written consent:

 

  (i) for the period of six months following the Termination Date be engaged in
or concerned in any executive, technical or advisory capacity in any business
concern which is in competition with the business of the Company or any Relevant
Associated Company. This restriction shall not restrain you from being, engaged
or concerned in any business concern in so far as your duties or work shall
relate solely:

 

  (a) to geographical areas where the business concern is not in competition
with the Company or any Relevant Associated Company; or

 

  (b) to services or activities of a kind with which you were not concerned to a
material extent during employment with the Company.

 

  (ii) for the period of 12 months immediately following the Termination Date
encourage or try to encourage any Customer or any Prospective Customer either
not to give custom to or to take custom away from the Company or any Associated
Company;

 

  (iii) for the period of 12 months immediately following the Termination Date,
in competition with the Company or any Relevant Associated Company:

 

  (a) solicit or try to solicit the custom of any Customer or any Prospective
Customer with a view to supplying that Customer or Prospective Customer with
Restricted Products or Services if a reasonably likely consequence is that the
Customer or Prospective Customer will:

 

  (1) cease; or

 

  (2) materially reduce; or

 

  (3) vary detrimentally the terms on which it does business with the Company or
any Relevant Associated Company;

 

  (b) supply Restricted Products or Services to any Customer or any Prospective
Customer;

 

Page 4 of 8



--------------------------------------------------------------------------------

  (iv) for the period of 12 months immediately following the Termination Date:

 

  (a) entice away or try to entice away from the Company or any Associated
Company any Key Person; or

 

  (b) employ or enter into partnership or association with or retain the
services (or offer so to do) of any Key Person;

 

(B) The parties to this Agreement agree that each of the clauses of this
Agreement is separate and severable and enforceable accordingly and if any of
the clauses shall be adjudged to be void or ineffective for whatever reason but
would be adjudged to be valid and effective if part of the wording therefore was
deleted, they shall apply such modifications as may be necessary to make them
valid and effective.

 

(C) Any period of restriction set out above will be reduced by one day for every
day during the notice period which the Company required you both to remain away
from its premises and not to carry out your normal duties.

 

14. Restrictions During Employment

During your employment you shall not (unless otherwise agreed in writing by the
Company) undertake any other business or profession or be or become an employee
or agent of any other company, firm or person or assist or have any financial
interest in any other financial interest in any other business or profession.
You may, however, hold or acquire by way of bona fide investment only up to 3%
of the issued shares of any company listed on any recognised investment exchange
for the purpose of investment only, where recognised investment exchange has the
meaning given in section 285 of the Financial Services and Markets Act 2000. You
may invest in shares or other securities which are not listed or dealt in on any
recognised stock exchange with the prior agreement of the Company.

 

15. Garden leave

 

(A) The Company reserves the right at any time during any period of notice to
require you:

 

  (i) to remain away from the Company’s and the Associated Companies’ premises;

 

  (ii) to work from home;

 

  (iii) to carry out special projects outside the normal scope of your duties;

 

  (iv) not to carry out some of your normal duties; and/or

 

  (v) not to carry out any of your normal duties;

and the Company may appoint another person to carry out any of your duties at
such times.

 

(B) If the Company exercises this right, you will receive your basic salary and
all benefits to which you are entitled and you must:

 

  (i) continue to comply with your implied duties, including those of good faith
and fidelity; and

 

  (ii) continue to comply with the express duties set out in this Agreement,
except those from which you are explicitly released by the Company.

 

16. Termination of Employment

 

(A) The Company shall be entitled by notice in writing to you to terminate your
employment under this Agreement with immediate effect, if you:

 

  (i) materially damage or risk materially damaging your or the Company’s
reputation;

 

Page 5 of 8



--------------------------------------------------------------------------------

  (ii) shall be guilty of serious misconduct or shall have committed any serious
breach or repeated or continued (after warning in writing and having refused or
failed to remedy accordingly within a reasonable time) any other breach of your
obligations under this Agreement.

 

(B) Any delay by the Company in exercising any right of termination shall not
constitute a waiver of it.

 

17. Termination Payment

In the event that the Company terminates your employment other than pursuant to
clause 16 above, you shall be entitled to a termination payment equivalent to
twice the sum of your annual basic salary at the Termination Date and your then
on-target annual bonus, such payment to be inclusive of any payment in lieu of
notice or any payment in respect of any period of garden leave. Additionally,
the service conditions will be waived on your outstanding RSUs and PSUs that
were granted to you in 2005, 2006 and 2007, and for which performance
conditions, if any, have been met as of your Termination Date and the service
conditions will be waived on a pro rata basis for RSUs and PSUs for which the
performance conditions have not been met, which shares will vest only if the
performance conditions are met within the period specified in each such award.

 

18. Disciplinary and Grievances

 

(A) If you have a grievance relating to your employment, you should raise this
in accordance with the Chief Executive Officer. There are no disciplinary
procedures applicable to your employment.

 

(B) The Company may suspend you for however long it considers appropriate in
order to investigate any aspect of your performance or conduct or to follow
disciplinary proceedings. The Company may attach conditions to any such
suspension and you must comply with any such conditions and co-operate fully
with any investigation. During any period of suspension, you would normally
receive the same pay and benefits as if you were at work.

 

19. Other Agreements

 

(A) This Agreement replaces all previous terms and conditions governing your
employment with the Company or any Associated Company.

 

(B) You acknowledge that there are no agreements or arrangements whether
written, oral or implied between the Company or any Associated Company and you
relating to your employment other than those expressly set out in this Agreement
and that you have not entered into this Agreement in reliance on any
representation not expressly referred to in this Agreement.

 

(C) There are no collective agreements which affect your terms and conditions.

 

20. Governing Law

This Agreement shall be governed by and construed under the laws of England and
Wales and of the Courts of England and Wales are to have non-exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement.

Definitions

 

In this Agreement: “Associated Company”    means a company, which is from time
to time a subsidiary or a holding company of the Company or a subsidiary (other
than the Company) of a holding company of the Company. In this definition
“subsidiary” and “holding company” have the same meanings as in Section 736 of
the Companies Act 1985 as originally enacted.

 

Page 6 of 8



--------------------------------------------------------------------------------

“the Chief Executive Officer”    means the Chief Executive Officer of Coca-Cola
Enterprises Inc. “the Commencement Date”    means 1 August 2008.
“the Compensation Committee”    means the Human Resources and Compensation
Committee of Coca-Cola Enterprises Inc. “Confidential Information”   

means any confidential information, including but not limited to:

 

a.      lists of the Company’s actual or potential customers;

 

b.      details of relationships or arrangements with or knowledge of the
requirements of the Company’s actual or potential customers;

 

c.      details of the Company’s business methods, finances, prices or pricing
strategy, marketing or development plans or strategies;

 

d.      personal information about any of the Company’s directors or employees;

 

e.      information divulged to the Company by a third party in confidence; and

 

f.       any information relating to the Company or any of its customer which
the Company or customer in question reasonably considers to be confidential.

 

Confidential Information does not include information which is generally known
or easily accessible by the public, unless it is generally known or easily
accessible by the public because of a breach of your obligations.

“Customer”   

means any Person who at any time during the period of 12 months immediately
before the Termination Date was a customer of the Company or any Associated
Company:

 

a.      with whom you had material dealings or for whom you had responsibility
on behalf of the Company or any Associated Company at any time during that
period; or

 

b.      in respect of whom you obtained or otherwise received Confidential
Information.

“Directly or Indirectly”    means directly or indirectly on either your own
account or in conjunction with or on behalf of any other Person. “Key Person”   

means any individual:

 

a.      who at any time during the period of 6 months immediately before the
Termination Date was engaged or employed as an employee, director or consultant
of the Company or any Associated Company;

 

b.      with whom you worked to a material extent or for whom you had managerial
responsibility at any time during that period; and

 

Page 7 of 8



--------------------------------------------------------------------------------

  

c.      who was employed or engaged in a senior, financial, research, technical,
managerial, sales, professional or equivalent capacity.

“Person”    means individual, firm, company, association, corporation or other
organisation. “Prospective Customer”    means any Person who at any time during
the period of 6 months immediately before the Termination Date had Relevant
Discussions in which you were materially involved, for which you had
responsibility or about which you obtained or otherwise received Confidential
Information. “PSUs”    means performance stock units. “Relevant Associated
Company”    means an Associated Company with which you have dealt or for which
you have had responsibility during your employment by the Company. “Relevant
Discussions”    means any discussion, pitch, tender, presentation or negotiation
with the Company or any Associated Company with a view to receiving products or
services from the Company or any Associated Company.
“Restrictive Products or Services”   

means any products or services which compete with or are of the same or similar
kind as any products or services:

 

a.      provided by the Company or any Associated Company in the ordinary course
of its business during the period of 12 months immediately before the
Termination Date; and

 

b.      in respect of which you were directly concerned, were materially
involved or had responsibility during your employment by the Company or any
Associated Company; or

 

c.      about which you obtained or otherwise received Confidential Information.

“RSUs”    means restricted stock units. “Termination Date”    means the date of
termination of your employment with the Company.

 

Signed on behalf of Coca-Cola Enterprises Limited

/s/    Frank Govaerts

   

28/01/09

        Director

    DATE Signed by  

/s/    Hubert Patricot

   

28/01/09

      DATE

 

Page 8 of 8